Hooker, C. J.
We agree with the learned circuit judge that this cause is an unseemly controversy, not *103creditable to defendants Albert and Lillian Groh, and we think the testimony warrants the finding of deliberate overreaching by Albert, whereby the legal right of the complainants to an easement through Frenchman’s Creek lane was not set forth in the conveyances made to give effect to their agreement. We are satisfied that it was the understanding that this right should not be disturbed by the partition, and that the deed from Amber to Albert Groh should have been made subject to it, which was the clear agreement of the parties.
The decree of the circuit court is affirmed, with costs.
Moore, Grant, and Montgomery, JJ., concurred. Long, J., did not sit.